 



Exhibit 10.25
FIRST AMENDMENT TO
CENDANT CORPORATION 1999 NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN,
AS AMENDED AND RESTATED AS OF JANUARY 22, 2005
          Cendant Corporation (the “Corporation”) hereby adopts this First
Amendment (the “Amendment”) to the Cendant Corporation 1999 Non-Employee
Directors Deferred Compensation Plan, as amended and restated as of January 22,
2005 (the “Director Deferred Compensation Plan”). Capitalized terms not defined
in this Amendment shall have the meaning set forth in the Director Deferred
Compensation Plan. This Amendment is effective as of November 18, 2005. Except
as amended hereunder, all other terms and conditions of the Director Deferred
Compensation Plan shall remain in full force and effect.
1. The proviso in Section 5 of the Director Deferred Compensation Plan is hereby
deleted in its entirety and replaced with the following new proviso:
provided,however, that a Director may (a) no later than sixty (60) days prior to
the beginning of any calendar year, revoke an election to the extent applicable
to such calendar year and (b) pursuant to the transition relief provided under
Q&A 19(c) of IRS Notice 2005-1, make a new election to change the deferral
period applicable to previously deferred amounts, provided that such election is
made on or before December 31, 2005.
2. Section 9 of the Director Deferred Compensation Plan is hereby by amended by
adding the following proviso at the end of the first sentence thereof, to read
as follows:
provided,however, that, (a) if elected by a Director with respect to amounts
deferred prior to calendar year 2006, as contemplated by Section 5, and (b) with
respect to all amounts deferred for calendar year 2006 and thereafter, a
Director’s account will be distributed to him or her seven months following the
date on which the Director ceases to serve on the Board of Directors of Cendant
or, if the Director continues to serve on the Board of Directors of one of the
entities resulting from the proposed transaction pursuant to which Cendant will
separate into four independent publicly-traded companies (the separated entity
with whom the Director may continue to serve on the Board of Directors being
referred to as “Newco”), seven months following the date on which the Director
ceases to serve on the Board of Directors of Newco.
          IN WITNESS WHEREOF, and as evidence of the adoption of this First
Amendment, the Corporation has caused the same to be executed by its duly
authorized officer this 9th day of December, 2005.

                 
ATTEST:
          CENDANT CORPORATION    
 
               
 
               
 
      By   /s/  Terry Conley    
 
               
 
          Terry Conley, Executive Vice President    

 